IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Darnell T. Henderson,        :
                             :
                  Petitioner :
                             :
          v.                 : No. 174 C.D. 2021
                             :
Pennsylvania Parole Board,   :
                             :
                  Respondent :


PER CURIAM
                                  ORDER



      NOW, this 16th day of June, 2022, it is ordered that the above-captioned
Memorandum Opinion, filed April 13, 2022, shall be designated OPINION and shall
be REPORTED.